Name: Commission Regulation (EEC) No 1873/89 of 27 June 1989 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /34 Official Journal of the European Communities 28 . 6. 89 COMMISSION REGULATION (EEC) No 1873/89 of 27 June 1989 fixing the export refunds on pigmeat the refund for these products should be fixed so as to take this situation into account ; whereas steps should be taken to ensure that the refund is granted only for the net weight of the edible substances, to the exclusion of the net weight of the bones possibly contained in the said preparations ; Whereas, since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; Whereas Article 4 of Regulation (EEC) No 2768/75 provides that the world market situation or the specific requirements of certain markets may make it neeessary to vary the refund on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 according to destination ; Whereas Commission Regulation (EEC) No 617/86 of 28 February 1986 laying down specific rules on export refunds in the pigmeat sector following the accession of Portugal and amending Regulation (EEC) No 1 50/86 (4) established the principle that no Community refund should be granted on pigmeat products originating in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1249/89 0), and in particular the first sentence of Article 15 - (5) thereof, Having regard to Regulation (EEC) No 2768/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 ( 1 ) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; HAS ADOPTED THIS REGULATION : Article 1 Whereas facilities exist at present for the export of pigs falling within CN codes 0103 91 10 and 0103 92 19 and certain products falling within CN code 0203 ; whereas a refund should be fixed for these products taking particular account of the conditions of competition for Community exporters on world markets ; Whereas, in the case of products falling within CN codes 0210 19 51 and 0210 19 81 , the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these codes and of the foreseeable trend of production costs on the world market ; whereas it is important that the Community should continue to take part in international trade in the case of certain typical Italian products falling within CN code 0210 91 81 ; Whereas, because of the conditions of competition in certain third countries, which are traditionally importers of products falling within CN codes 1601 00 and 1602, 1 . The list of products on which the export refund specified in Article 15 of Regulation (EEC) No 2759/75 is granted and the amount of the refund shall be as set out in the Annex hereto. 2. The refund referred to in paragraph 1 shall not be granted on exports of products to Portugal. 3 . The refund referred to in paragraph 1 shall not be granted on exports of products that originated in Portugal. Article 2 This Regulation shall enter into force on 28 June 1989 . (&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. 3) OJ No L 282, 1 . 11 . 1975, p. 39. (4) OJ No L 58, 1 . 3. 1986, p. 46. 28 . 6. 89 Official Journal of the European Communities No L 181 /35 This Regulation shall be binding in its entirety and directly applicable in airMember States. Done at Brussels, 27 June 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 181 /36 Official Journal of the European Communities 28 . 6. 89 ANNEX to the Commission Regulation of 27 June 1989 fixing the export refunds on pigmeat (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund 0103 91 10 000 01 15,00 0103 92 19 000 01 15,00 0203 11 10 000 01 25,00 0203 1211 000 02 25,00 03 30,00 0203 12 19 000 02 25,00 I 03 27,00 0203 19 11 000 02 25,00 03 27,00 0203 19 13 000 02 25,00 03 30,00 0203 19 15000 02 20,00 03 20,00 0203 19 55 110 02 25,00 03 35,00 0203 19 55 130 02 25,00 03 35,00 0203 19 55 190 02 25,00 03 30,00 0203 19 55 310 02 20,00 \ 03 25,00 0203 19 55 390 02 20,00 03 20,00 0203 19 55 900 01  0203 21 10 000 01 25,00 0203 22 1 1 000 02 25,00 I 03 30,00 0203 22 19 000 02 25,00 03 27,00 0203 29 1 1 000 02 25,00 03 27,00 0203 29 13 000 02 25,00 03 30,00 0203 29 15 000 02 20,00 I 03 20,00 0203 29 55 110 02 25,00 03 35,00 0203 29 55 130 02 25,00 03 35,00 0203 29 55 190 02 25,00 03 30,00 0203 29 55 310 02 20,00 03 25,00 0203 29 55 390 02 20,00 03 20,00 0203 29 55 900 01  0210 11 11 000 01 52,00 0210 11 31 100 01 70,00 0210 11 31 900 01 52,00 0210 1211 000 01 35,00 0210 12 19 000 01 35,00 0210 19 40 000 01 52,00 0210 19 51 100 01 52,00 28. 6. 89 Official Journal of the European Communities No L 181 /37 (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund 0210 19 51 300 01 35,00 0210 19 51 900 01  0210 19 81 100 01 70,00 0210 19 81 300 01 52,00 0210 19 81 900 01  1601 00 10 100 01 35,00 1601 00 10 900 01  1601 00 91 100 01 58,00 1601 00 91 900 01  1601 00 99 100 01 40,00 1601 00 99 900 01  1602 10 00 000 01 16,00 1602 20 90 100 01 30,00 1602 20 90 900 01  160241 10 100 01 35,00 160241 10 210 04 57,00 05 60,00 1602 41 10 290 02 26,00 03 28,00 1602 41 10 900 01  1602 4210 100 01 35,00 1602 4210 210 02 51,00 03 54,00 1602 42 10 290 02 26,00 03 28,00 16024210 900 01  1602 49 11 110 01 35,00 1602 49 11 190 02 57,00 03 60,00 160249 11 900 01  1602 49 13 110 01 35,00 1602 49 13 190 02 51,00 l 03 54,00 1602 49 13 900 01  1602 49 15 110 01 35,00 160249 15190 02 51,00 03 54,00 1602 49 15 900 01  1602 49 19 110 01 28,00 1602 49 19 190 02 36,00 03 38,00 1602 49 19 900 01  1602 49 30 100 02 26,00 03 28,00 1602 49 30 900 01  1602 49 50 100 01 16,00 160249 50 900 01  1602 90 10 100 01 28,00 1602 90 10 900 01  1902 20 30 100 01 16,00 1902 20 30 900 01  No L 181 /38 Official Journal of the European Communities 28 . 6. 89 (') The destinations are as follows : 01 All destinations, 02 The United States of America and Canada, 03 All destinations except the United States of America and Canada, 04 The United States of America, Canada and Australia, 05 All destinations except the United States of America, Canada and Australia. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).